Citation Nr: 1104061	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for and acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for PTSD.  However, while on appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim 
is not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
[VA] obtains in support of the claim.  A review of the claims 
file shows that the Veteran has been variously diagnosed as 
having PTSD and depression.  The Board therefore finds that the 
Veteran's claim is not limited solely to PTSD.  Instead, the 
claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the competent medical 
evidence of record indicates that the Veteran's currently-
diagnosed right ear hearing loss is etiologically related to his 
military service, to include in-service acoustic trauma.  

2.  Resolving doubt in the Veteran's favor, his preexisting left 
ear hearing loss was worsened/aggravated as a result of in-
service acoustic trauma.  

3.  Resolving doubt in the Veteran's favor, his tinnitus is 
causally or etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2010).

2.  Preexisting left ear hearing loss was aggravated by service.  
38 U.S.C.A. 
§§ 1110, 1111, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2010).

3.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal with respect to the 
issues of entitlement to service connection for right ear hearing 
loss, left ear hearing loss, and tinnitus.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

II.  Service Connection Claims

The Veteran contends that he suffers from bilateral hearing loss 
and tinnitus as a result of his active military service.  
Specifically, he asserts that he suffered acoustic trauma in 
service while destroying bunkers and clearing roads as a combat 
engineer in Vietnam.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2010).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2010).

In addition, certain chronic diseases, including other organic 
diseases of the nervous system, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). Where a service-connected 
disability aggravates a nonservice-connected condition, a Veteran 
may be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen, 7 Vet. App. at 448.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. §3.385 (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, as a result of a January 2008 VA audiology exam, 
the Veteran was diagnosed with normal-to-profound high frequency 
sensorineural hearing loss, bilaterally, as defined by VA 
regulation for compensation purposes.  Moreover, the Veteran 
indicated that he currently experiences tinnitus.  As the 
evidence demonstrates current diagnoses of bilateral hearing loss 
and tinnitus, the first element of Shedden has been met.

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board acknowledges that the Veteran's military occupational 
specialty (MOS) was combat engineer, and that his related 
civilian occupation was "blaster."  His statements of being 
exposed to noise in service are consistent with his military 
occupation.  In addition, during the development of his PTSD 
claim, it was determined that it was more probable than not that 
the Veteran experienced a mortar attack while at the Di An, 
Vietnam, base camp in January 1968.  In giving due consideration 
to the places, types, and circumstances of the Veteran's service, 
noise exposure in service is conceded.  See 38 U.S.C.A. § 1154(a) 
(West 2002).

Right Ear Hearing Loss

With respect to the Veteran's right ear, his May 1966 Report of 
Medical Examination at induction indicated that his hearing was 
within normal limits.  Specifically, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
N/A
5
LEFT
--
--
--
--
--

At the time of his October 1968 Report of Medical Examination at 
separation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
20
LEFT
--
--
--
--
--

The Veteran was diagnosed with high-frequency hearing loss at the 
time of his October 1968 examination.  However, the Board notes 
that the October 1968 examiner did not specify whether his high-
frequency hearing loss was limited to the right ear, limited to 
the left ear, or bilateral in nature.  Indeed, a comparison of 
the Veteran's pure tone thresholds at induction in May 1966 with 
his pure tone thresholds at separation in October 1968 reveals a 
worsening of his right ear hearing acuity, although his right ear 
acuity was still within normal limits as per 38 C.F.R. § 3.385 on 
both occasions.  In addition, the Veteran was placed on an 
"acceptable" H-2 profile at discharge, indicating decreased 
auditory acuity.  

At the Veteran's January 2008 VA audiology examination, the 
examiner emphasized that hearing acuity in the Veteran's right 
ear was within normal limits on both the induction and separation 
examinations.  In addition, the January 2008 VA examiner 
indicated that, although the Veteran reported being exposed to 
excessive noise while working as a combat engineer without 
hearing protection in service, he also worked in civilian 
construction for many subsequent years without hearing 
protection.  Thus, based on the lack of complaints of hearing 
loss in the service treatment records as well as normal hearing 
in the right ear documented in May 1966 and October 1968 which 
did not meet the criteria for disability under VA regulations, 
the examiner opined that it was not at least as likely as not 
that the Veteran's current hearing loss was related to his 
military service.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

Here, the Board finds that in the aggregate, the medical evidence 
both for and against the Veteran's claim are of approximately 
equal probative value and persuasiveness.  Indeed, although it 
did not rise to the level of hearing loss disability as defined 
by 38 C.F.R. § 3.385, service treatment records clearly 
demonstrate that the Veteran's right ear suffered from a negative 
shift in hearing acuity from his May 1966 induction examination 
to his October 1968 separation examination.  Additionally, the 
October 1968 examination diagnosed the Veteran with "high 
frequency hearing loss" and noted that he was on an H2 profile.  
Although the January 2008 VA examiner opined that it was less 
likely as not that the Veteran's current hearing loss was related 
to his military service, the Board has conceded in-service noise 
exposure given the circumstances of the Veteran's service.  The 
Board also finds the Veteran's statements as to continuity of 
symptomatology (he asserts that he has experienced hearing loss 
since service) to be credible.  Thus, because there is at least 
an approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the evidence 
raises at least a reasonable doubt as to whether the Veteran's 
current right ear hearing loss was incurred during or as a result 
of service.

To the extent that there is any reasonable doubt as to the 
relationship of the Veteran's current right ear hearing loss to 
his period of service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's current right ear hearing loss was 
incurred in or aggravated by service.  Accordingly, the Board 
concludes that service connection for right ear hearing loss is 
warranted.  See 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2010).

Left Ear Hearing Loss

With respect to the Veteran's left ear, his May 1966 Report of 
Medical Examination at induction indicated a degree of hearing 
loss.  Specifically, pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
20
10
20
N/A
45

Although left ear hearing loss was not explicitly diagnosed on 
the induction examination, these pure tone thresholds constitute 
hearing loss disability as per 38 C.F.R. § 3.385.  As such, the 
May 1966 Report of Medical Examination at induction supports the 
conclusion that the Veteran's left ear hearing loss preexisted 
service.  Based on the foregoing, the Board finds that the 
Veteran's left ear hearing loss preexisted service and must now 
consider whether the disability was aggravated by service.  

Where a veteran served during a period of war or during peacetime 
service after December 31, 1946, he or she is presumed in sound 
condition except for defects noted when examined and accepted for 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2010).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  

This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progression of the condition.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  Id. 
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Significantly, at the time of his October 1968 Report of Medical 
Examination at separation, pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
0
0
5
N/A
35

The Veteran was diagnosed with high-frequency hearing loss at the 
time of his October 1968 examination.  However, as noted, the 
October 1968 examiner did not specify whether his high-frequency 
hearing loss was limited to the right ear, limited to the left 
ear, or bilateral in nature.  Crucially, attention is also given 
to the fact that the Veteran was placed on an "H-2 profile at 
discharge, indicating decreased auditory acuity.  No profile was 
assigned at his enlistment.  This suggests an increase in left 
ear hearing loss disability during service or at least an added 
concern regarding his hearing that was not present at enlistment.  

At the Veteran's January 2008 VA audiology examination, the 
examiner emphasized that the Veteran had mild left ear hearing 
loss at the time of his induction in May 1966 as well as at the 
time of his October 1968 separation examination.  He indicated 
that, although the Veteran reported being exposed to excessive 
noise while working as a combat engineer without hearing 
protection in service, he also worked in civilian construction 
for many subsequent years without hearing protection.  Thus, 
based on the lack of complaints of hearing loss in the service 
treatment records as well as preexisting left ear hearing loss 
documented in May 1966 and October 1968 which the examiner 
indicated was "unchanged and unaggravated" during service, the 
examiner opined that it was not at least as likely as not that 
the Veteran's current hearing loss was related to his military 
service.  

Again, the Board is responsible for assessing the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  Such assessments extend to medical 
evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Here, the Board finds that in the aggregate, the medical 
evidence both for and against the Veteran's claim are of 
approximately equal probative value and persuasiveness.  Indeed, 
despite the fact that the January 2008 VA examiner characterized 
the Veteran's preexisting left ear hearing loss as "unchanged 
and unaggravated" during service, service treatment records 
clearly show a diagnosis of hearing loss at discharge as well as 
the Veteran receiving a physical profile for hearing loss.  
Again, while not dispositive, the fact that the Veteran's 
enlistment examination made no reference to hearing loss, aside 
from the audiometric findings, causes the Board to question 
whether the condition was more noticeable at discharge.  Finally, 
as noted, the Veteran has proffered a credible history of 
experiencing bilateral hearing loss since service.   Thus, 
because there is at least an approximate balance of positive and 
negative evidence regarding the issue at hand, the Board finds 
that the evidence raises at least a reasonable doubt as to 
whether the Veteran's preexisting left ear hearing loss was more 
disabling after service than it was at the time he entered 
service.  

To the extent that there is any reasonable doubt as to the 
relationship of the Veteran's current left ear hearing loss to 
his period of service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's preexisting left ear hearing loss was 
aggravated by service.  Accordingly, the Board concludes that 
service connection for left ear hearing loss is warranted.  See 
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.306 (2010).

Tinnitus

Next, regarding his claim for tinnitus, the Veteran has reported 
suffering from a bilateral "ringing" in his ears which varies 
in frequency and duration and has been occurring since his active 
duty in Vietnam.  

At the Veteran's January 2008 VA audiology examination, the 
examiner opined that it was not at least as likely as not that 
the Veteran's tinnitus was caused by his military service.   No 
rationale was provided.

Nevertheless, the Board finds the Veteran's statements in this 
case are credible.  Emphasis is placed on the fact that tinnitus 
is subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").
	
Moreover, as discussed above, the Board has determined that 
service connection is warranted for bilateral hearing loss.  The 
fact that the Veteran has been diagnosed as having bilateral 
hearing loss and granted compensation for a service-related 
hearing loss adds to the credibility of his contention that his 
tinnitus is related to service because "an associated hearing 
loss is usually present" with tinnitus.  The MERCK Manual, Sec. 
7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning 
this, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise- 
induced hearing loss. Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's hearing loss is 
noise-induced, i.e., a result of his exposure to acoustic trauma 
during service.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] hearing 
loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran has been diagnosed with (and 
service-connected for) right and left ear hearing loss, the 
provisions from The MERCK Manual noted above, and the Veteran's 
credible statements that he has experienced a long history of 
tinnitus, the Board concludes that there is support for the 
conclusion that his tinnitus is attributable to his period of 
active military service.  
	
Consequently, the Board finds, based on this record, that the 
Veteran's tinnitus is as likely as not associated with his 
service-connected, noise-induced hearing loss as it is the result 
of some other factor or factors.  Therefore, on the basis of the 
above analysis, and after consideration of all of the evidence, 
the Board finds it is at least as likely as not that the 
Veteran's tinnitus is attributable to his active military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 49.

As such, Shedden element (3), medical nexus, has been satisfied 
as to all claims.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is granted

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Specifically, he 
attributed the development of his PTSD to three in-service 
stressors: (1) a January 13, 1968, mortar attack which injured 
his friend while stationed at Di An, Vietnam; (2) being assigned 
to mine-sweeping patrol in Song Be, Vietnam, when he came upon an 
American platoon who had killed a Viet Cong soldier and 
disrespected the corpse; and (3) being assigned to reconnaissance 
and demolition duty to destroy enemy bunkers and a bridge when 
three American combat battalions were overrun by enemy forces, 
and continuing reconnaissance as wounded and killed American 
soldiers were carried out onto evacuation helicopters.  

In correspondence dated in November 2007, a military records 
specialist determined that it was more probable than not that the 
Veteran experienced a mortar attack on or about January 31, 1968, 
while stationed at Di An, Vietnam.  As such, this claimed 
stressor has been verified.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010). 

The Board notes that a recent regulatory change has eliminated 
the requirement for corroboration of a claimed in-service 
stressor if it is related to the Veteran's fear of hostile 
military or terrorist activity.  It is necessary that a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 
- 39852 (July 13, 2010).  As the Veteran's alleged stressors are 
related to hostile military activity, these regulatory changes 
apply in this case.

An April 2007 VA treatment note reveals that the Veteran's PTSD 
screen was positive.  Specifically, the Veteran indicated that he 
had an experience that was so frightening, horrible, or upsetting 
that, in the past month, he had nightmares about it or thought 
about it when he did not want to; tried hard not to think about 
it or went out of his way to avoid situations that reminded him 
of it; was constantly on guard, watchful, or easily startled; and 
felt numb and detached from others, activities, or his 
surroundings.  In addition, current VA treatment records list 
"depression" among the Veteran's active problems.  

However, the Veteran was afforded a VA PTSD examination in 
January 2008 to determine the probable nature and etiology of his 
current psychiatric disorder.  The examiner indicated that the 
Veteran was experiencing some symptoms of PTSD, but did not meet 
the full diagnostic criteria by DSM-IV-TR standards.  Although 
the Veteran had been endorsing recurrent and intrusive memories, 
intense psychological upset and psychological reaction to cues, 
avoidance of thoughts, feelings, or conversations as well as 
avoidance of activities associated with the trauma, decrease in 
interests, difficulties in falling and staying asleep, 
difficulties with concentration, hypervigilance, and exaggerated 
startle response, the examiner noted that there was a lack of 
impairment in occupational or relationship functioning.  The 
examiner did not opine as to any psychiatric diagnosis, although 
he assigned a Global Assessment of Functioning (GAF) score of 66.  
Such raises the question as to whether the examiner omitted 
providing a diagnosis at Axis I because the Veteran did not meet 
the criteria for PTSD or because he did not suffer from any 
acquired psychiatric disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  The Court has held that where a medical examination does 
not contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that 
once VA provides an examination to a Veteran, VA has a duty to 
ensure that the examination is adequate for evaluation purposes).  
Given that the January 2008 VA examiner failed to provide any 
psychiatric diagnosis or otherwise explain why a diagnosis could 
not be rendered, the Board finds that an additional medical 
opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain VA outpatient 
treatment records from the St. Louis VA 
Medical Center, Jefferson Barracks Division, 
regarding all mental health treatment from 
July 2009 to the present.  Any negative 
search result should be noted in the record. 

2.  Thereafter, the RO should schedule the 
Veteran for a 
VA psychiatric examination.  Following an 
examination of the Veteran, review of the 
relevant service records and other evidence 
in the claims file, the psychiatrist is asked 
to opine whether it is at least as likely as 
not (a 50 percent probability of greater) 
that the Veteran has PTSD, or any other 
acquired psychiatric disorder, as a result of 
his verified in-service stressor: being 
present at the Di An, Vietnam, base camp 
while it sustained a mortar attack in January 
1968.

If the examiner determines that the clinical 
evidence does not support a diagnosis of PTSD 
or other psychiatric disorder due to the 
verified in-service stressor, the examiner 
should list all diagnosed psychiatric 
disorders and specifically state whether it 
is at least as likely as not (a 50 percent 
probability of greater) that any diagnosed 
psychiatric disorder had its onset in service 
or is otherwise etiologically related to the 
Veteran's service, including any incident of 
service.  

The claims file must be made available to and 
reviewed by the examiner.  The psychiatrist 
must provide a complete rationale for all 
opinions offered.  In this regard, the 
examiner should note 1) the Veteran's various 
alleged service stressors/incidents, which 
are found in written statements; 2) service 
records; and 3) medical reports and 
statements of record.  

A complete rationale should be provided for 
all requested opinions.  If the psychiatrist 
finds it impossible to provide any part of 
the requested opinions without resort to pure 
speculation, he or she should so indicate and 
provide a rationale as to why such a finding 
is made.

3.  Upon completion of the above, the RO 
should then readjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


